Lundberg Stratton, J.,
dissenting.
{¶ 25} In my view, the village’s liability for a nuisance within the political subdivision does not extend beyond the geographic limits of the political subdivision. Accordingly, for the reasons that follow, I dissent.
{¶ 26} In this case, appellees assert that smoke from a smoldering fire on the property of the village blew over an interstate outside of the village, combined with fog, and resulted in multiple car accidents. The majority holds that under former R.C. 2744.02(B)(3), a political subdivision is liable for injury, death, or loss resulting from a nuisance that exists on public grounds within the political subdivision when the injury, death, or loss caused thereby occurs outside the political subdivision.
{¶ 27} In my view, the focus of the analysis should be on whether the village had possession and control over the area where the accidents occurred, not whether the village had possession or control over the area where the nuisance originated. Because the accidents occurred in an area not under the possession or control of the village, I would reverse the judgment of the court of appeals and find that the village was immune from liability.
{¶ 28} In Simpson v. Big Bear Stores Co. (1995), 73 Ohio St.3d 130, 652 N.E.2d 702, a grocery store customer was physically attacked after she left the grocery, which was located in a shopping center. The customer sued the grocery store, and this court refused to extend liability to premises not in the possession and control of the business owner. I see no distinction between that case and the case at bar.
{¶ 29} In Simpson, this court held that “[i]t is fundamental that to have a duty to keep premises safe for others one must be in possession and control of the premises.” Id. at 132, 652 N.E.2d 702, citing Wills v. Frank Hoover Supply (1986), 26 Ohio St.3d 186, 26 OBR 160, 497 N.E.2d 1118.
{¶ 30} With regard to requiring control over the premises of the injury, this court noted: “The element of control has its origin at common law. McKinney v. Hartz & Restle Realtors, Inc. (1987), 31 Ohio St.3d 244, 31 OBR 449, 510 N.E.2d 386. This element has been continually reiterated in our decisions and is *58incorporated into the Restatement position. * * * Under similar circumstances we have refused to extend a political subdivision’s liability to areas outside its territorial limits, applying this same reasoning. See Ruwe v. Bd. of Springfield Twp. Trustees (1987), 29 Ohio St.3d 59, 29 OBR 441, 505 N.E.2d 957; Mitchell v. Cleveland Elec. Illum. Co. (1987), 30 Ohio St.3d 92, 30 OBR 295, 507 N.E.2d 352.” Simpson, 73 Ohio St.3d at 133, 652 N.E.2d 702. There is no evidence that the village had control over the interstate.
Breidenbach, O’Neal & Bacon, Robert M. O’Neal, and Steven E. Bacon, for appellee Dayton Freight Lines.
Dyer, Garofalo, Mann & Schultz and Robert A. Burke, for appellees Ronald E. Tracy Jr. and Candace Tracy.
{¶ 31} In the conflict case, Kareth v. Toyota Motor Sales (Sept. 28, 1998), Clermont App. No. CA 98-01-011, 1998 WL 667845, the Twelfth District Court of Appeals held that a county was not responsible for an accident caused by a nuisance on a state highway, even though the source of the nuisance was on property within the control of the political subdivision. The Kareth court held that the duty of a municipality to keep its public areas free from nuisance does not extend to property that is beyond its corporate limit or control. Thus, “since a county does not have any control over state highways,” the appellate court concluded, “the Commissioners do not have a duty under R.C. 2744.02(B)(3) to repair or protect others from a nuisance that exists on a state highway regardless of where the source of the nuisance is located.” I would adopt the sound reasoning of the Kareth court.
{¶ 32} The majority’s interpretation means that the village can be held responsible for car accidents that did not happen within the village, but actually happened on a highway 2,000 to 3,000 feet outside the village in an area over which the village had no control. The village had no authority to close the highway even if the village knew that the smoke would ultimately drift to the highway. How far would the majority extend this liability? Although the village created the smoke, it did not create the fog. According to Lt. Peck, the fog extended to Huber Heights, approximately 20 miles east of the accident scene. And, clearly, the village had no control over the wind that carried the smoke and fog.
{¶ 33} I believe that the majority’s interpretation of former R.C. 2744.02(B)(3) today runs afoul of legislative intent. I would call upon the General Assembly to clarify this important issue. I dissent.
Freund, Freeze & Arnold and Patrick J. Janis, for appellees Gainey Transportation Services, Inc., Gainey Insurance Services, Inc., Richard D. Estes, and Heidi Boyd.
Richard M. Hunt Co., L.P.A., Richard M. Hunt, and Kevin M. Hunt, for appellees Richard D. Estes and Heidi Boyd.
James W. Gustin & Associates Co., L.P.A., and James W. Gustin, for appellant.